DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/1/21 and has been entered and made of record. Currently, claims 1-6, 17, 18, and 20-22 are pending, of which claims 20-22 are newly added.

Response to Arguments

Applicant’s arguments, see pages 7-12 of the remarks, filed 6/1/21, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6, 17, and 18 has been withdrawn. 

Allowable Subject Matter

Claims 1-6, 17, 18, and 20-22  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), wherein the relay apparatus includes: a display control unit configured to perform display processing to display a setting screen 1, and wherein the print management apparatus includes: a communication unit configured to communicate with a relay apparatus which (1) performs display processing to display a setting screen including at least a first option to perform print processing in a case where a photograph having a predetermined string is registered in a Web service and a second option to print game contents in response to a speech instruction in a predetermined phrase toward a speech recognition terminal and (2) transmit information corresponding to a registered photograph to the print management apparatus based on an event being specified in a case where the first option is selected, wherein the event is registration of the photograph having the predetermined string in the Web service and (3) transmit an instruction to print the game contents to the print management apparatus in a case where the second option is selected and a speech instruction in a predetermined phrase spoken toward the speech recognition terminal is specified, and a generation unit configured to generate print data of the registered photograph based on reception of the information corresponding to the registered photograph, and to generate print data on the basis of the game contents based on reception of the instruction to print the game contents,-5-Amendment for Application No.: 16/383410Attorney Docket: 10193387US01 wherein the print management apparatus is different from the relay apparatus, as set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.